f_.

 

4

AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case

 

 

 

UNITED STATES DISTRICT COUR
SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

 

. , ‘
UNITED STATES OF AMERICA JUDGMENT [N A CRIMINAL CASE

V_ (For Offenses Committed On or Afcer November 1, 1987)
GERARDO MARTINEZ-TINOCO

Case Number: 18CR4619-RBB

CHANDRA LEIGH PETERSON, FD

Defendant’s Attorney
REGISTRATION No. 79434298

|:| _
The Defendant: n
pleaded guilty to count(s) ONE OF THE SUPERSEDING INFORMATION

l:l Was found guilty on count(s)

after a Dlea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Count
Title & Section Nature of Offense Number{s!
8 USC 1325 IMPROPER ENTRY BY AN ALIEN 1s

 

The defendant is sentenced as provided in pages 2 through 3 of this judgment.
I:l The defendant has been found not guilty on count(s)
>Z( Count(s) UNDERLYING INFORMATION is dismissed on the motion of the United States.

 

Assessment: $10. 00
Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
waived and remitted as uncollectible.

lX| No fine l:! Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all tincs, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

X(

November 29. 2018

Date of Imposition of Sentence

HON. RUBEN B. BROOKS "
UNITED STATES MAGISTRATE JUDGE

18CR4619-RBB

 

4

.7 AO 245B (CASD Rev. 08/14) Judgment in a Petty Criminal Case

 

DEFENDAN'I`: GERARDO MARTINEZ-TINOCO Judgment ~ Page 2 of 3
CASE NUMBER: 18CR4619-RBB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
T]ME SERVED.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

|:l|:|

|:| The defendant is remanded to the custody of the United States Marshal.

|:l The defendant shall surrender to the United States Marshal for this district:
|j at P.M. on

 

 

 

|:| as notified by the United States Marshal.
m The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Pnsons:
|:l on or before
|:| as notified by the United States Marshal.
ij as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
l have executed this judgment as folloWs:
Defcndant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

18CR4619-RBB

